PER CURIAM.
While it is difficult to tell from the petition filed with this court, it appears that the petitioner is seeking review of an order of the trial court denying his motion for a DNA evidence examination. The petition is, however, facially insufficient in that it fails to comply with the requirements of *781Florida Rule of Appellate Procedure 9.141(c)(3), and must, accordingly, be dismissed. The dismissal is without prejudice so that the petitioner may attempt to file a facially sufficient petition.
DISMISSED.
SAWAYA, C.J., THOMPSON and MONACO, JJ., concur.